DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                LUIS CARDONA,
                                   Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D15-3737

                          [ December 20, 2017 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. 13-
007355CF10A.

  Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Appellant, Luis Cardona, challenges his conviction and sentence on one
of five counts of sexual battery on a child less than 12 years old. Appellant
contends that the trial court erred in denying his motion for judgment of
acquittal on Count I because there was no evidence of a crime committed
on the dates in question. Because the evidence was insufficient to
establish that the incident that formed the basis for Count I occurred
during the time period specified in the information, we reverse appellant’s
conviction and sentence on Count I and remand with instructions to grant
the motion for judgment of acquittal as to Count I only. See McLean v.
State, 165 So. 3d 737 (Fla. 4th DCA 2015); Ramos v. State, 75 So. 3d 1277
(Fla. 4th DCA 2011).

   Reversed and Remanded.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                            *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2